Citation Nr: 0603266	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-12 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral ear 
disorder, claimed as otitis media and cholesteatoma.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from November 1979 to 
May 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
service connection claims for bilateral otitis media and 
right ear hearing loss and granted service connection for 
left ear hearing loss, assigning a noncompensable evaluation 
from September 2000.  In a March 2004 decision, the RO 
decided to service connect bilateral hearing loss, assigning 
a noncompensable evaluation from September 2000.

In an April 2004 statement, The American Legion issued 
correspondence for the record responding to the veteran's 
telephonic request (made in April 2004) that his 
representation by American Legion before VA be terminated.  
In that correspondence, The American Legion revoked 
representation of behalf of the veteran.  He has not since 
obtained or requested representation.


FINDINGS OF FACT

1.  The record does not contain any competent evidence 
establishing that the veteran's post-service ear infections, 
primarily diagnosed as otitis media and cholesteatoma, are 
etiologically related to service, to a service-connected 
disorder, or to any medication prescribed for a service-
connected disorder.

2.  A VA audiological examination in February 2000 showed 
pure tone thresholds in four frequencies from 1000 to 4000 
Hertz that averaged 24 decibels in the right ear and 35 
decibels in the left ear, with speech recognition of 100 
percent in the right ear and 96 percent in the left ear, 
corresponding to Level I hearing bilaterally.  

3.  A VA audiological examination in November 2003 showed 
pure tone thresholds in four frequencies from 1000 to 4000 
Hertz that averaged 28 decibels in the right ear and 39 
decibels in the left ear, with speech recognition of 100 
percent in the right ear and 96 percent in the left ear, 
corresponding to Level I hearing bilaterally.  

4.  A VA audiological examination in January 2004 showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 29 decibels in the right ear and 40 decibels in 
the left ear, with speech recognition of 96 percent in the 
right ear and 100 percent in the left ear, corresponding to 
Level I hearing bilaterally.  

5.  A private audiological examination in March 2004 showed 
pure tone thresholds in four frequencies from 1000 to 4000 
Hertz that averaged 30 decibels in the right ear and 44 
decibels in the left ear, with speech recognition of 92 
percent in the right ear and 88 percent in the left ear, 
corresponding to Level I hearing in the right ear and Level 
II hearing in the left ear.  


CONCLUSIONS OF LAW

1.  Bilateral ear disorders, claimed as otitis media and 
cholesteatoma, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  The schedular criteria for a compensable rating for 
bilateral hearing loss have not been met from September 11, 
2000, forward.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85-4.87, Diagnostic 
Code 6100 (2005), effective June 10, 1999.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice as 
required by 38 U.S.C.A. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant after the adjudication of his claims.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In a November 2003 letter implementing VA's duties to notify 
and to assist, the RO informed the veteran of the steps that 
had been undertaken with respect to evidentiary development 
of his claims, and what the veteran's own responsibilities 
were in accord with the duty to assist.  This letter also 
provided full notice as to the VCAA's provisions.  In 
addition, the veteran was advised, by a July 2002 rating 
decision and a detailed March 2004 Statement of the Case 
(SOC), of the pertinent law and what the evidence must show 
in order to substantiate the claims.  All such notices 
provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Private and 
VA medical records are on file and a recent VA examination 
was conducted in 2004.  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, in October 
2005 a large folder containing additional evidence and 
argument was received, which included a statement that the 
veteran wished to waive consideration of that evidence by the 
AOJ (agency of original jurisdiction; i.e., the RO).  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claims and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO yet again for further VCAA development would 
result only in additional delay, with no benefit to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records, including the report of entrance 
(1979) contain no complaint, finding, or history of otitis 
media or of any disorder of either ear.  There was some 
indication of a decrease in hearing acuity bilaterally as 
shown between testing on enlistment in 1979 and when tested 
in March 1988, shortly before discharge.

In September 2000, the veteran filed his original service 
connection claim for bilateral hearing loss and otitis media.  

VA records show that in February 2000, the veteran was seen 
for complaints of decreased hearing and plugged ears.  An 
otoscopic evaluation of the ears was normal.  Audiometric 
evaluation revealed normal hearing of the right ear up to 
3,000 hertz with mild to moderately severe sensorineural 
hearing loss from 4,000-8,000 hertz.  Left ear evaluation 
showed normal hearing up to 2,000 Hertz (Hz) with mild to 
moderate conductive hearing loss from 3,000-4,000 Hz.  

An approximate estimate of the February 2000 VA audiological 
findings, as most favorable to the appellant, show the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
20
40
LEFT
30
30
20
40
50

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies were 24 in the right 
ear and 35 in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and 96 percent in the left ear.

VA records show that in May 2000, the veteran was seen by 
ENT.  He reported that he did not recall having any ear 
infections as a child, and indicated that he was not aware of 
any allergy or sinus problems.  Physical examination revealed 
a clear left ear, but a large retracted monomeric area in the 
right ear.  At that time, sensorineural hearing loss and 
right ear serous otitis media were diagnosed.  Later in May 
2000, the veteran was seen for complaints that both ears were 
draining yellow puss and impression of probable ear infection 
was made.  When seen in July 2000, there was some perforation 
of the left ear drum as well as some drainage.  An August 
2000 record indicates that the veteran reported that he had 
never had drainage of his left ear before the July 2000 
occurrence.  In October 2000, assessments of left tympanic 
membrane perforation with otorrhea/chronic otitis media and 
right retracted drum and cirrus effusion, were made.  

A VA ear disease examination was conducted in June 2002, but 
the claims folder was not available for review.  The veteran 
gave a history of right ear hearing loss in service and 
developed left ear hearing loss after service.  He also 
reported that he routinely suffered from bilateral ear 
infections and had constant drainage.  Examination of the 
right ear showed a cystic like filled sac as well and the 
bony structures were somewhat occluded due to thick discharge 
and drainage in the middle ear.  The left ear also had a 
cystic-like structure with thick debris in the center of the 
middle ear.  Pus-like drainage from the left ear was also 
noted.  The examiner observed that the symptoms were 
consistent with a diagnosis of cholesteatoma.  It was also 
noted that he appeared to have chronic bilateral infections 
of the inner ears.  The examiner commented that the left 
eardrum was somewhat disfigured and that there was a lot of 
scarring of both ears bilaterally.  

A  May 2003 ENT note indicates that the veteran was referred 
due to tympanic membrane perforation.  The veteran gave a 
history of noise exposure and hearing loss since the 1980's.  
It was noted that he developed a left tympanic membrane 
perforation in 2000.  The veteran complained of daily 
bilateral otorrhea, left worse than right; and intermittent 
ear pain.  Physical examination revealed an almost complete 
perforation of the left tympanic membrane as well as a 40 % 
posterior perforation of the right tympanic membrane.  An 
assessment of bilateral chronic otitis media was made.

A private otolaryngology evaluation was conducted in June 
2003, at which time the veteran complained of decreased right 
ear hearing and intermittent drainage in the left ear.  
Examination revealed a pseudoperforation of the right 
tympanic membrane and an almost total perforation on the left 
side.  Records dated from June to November 2003 show 
continued ear treatment.  In November 2003, the veteran was 
treated for an acute exacerbation of his chronic otitis.  

The veteran was seen by VA in November 2003 with a long-
standing history of ear problems, hearing loss, and left ear 
drainage.  Physical examination revealed a total perforation 
of the left eardrum with moisture trapped in the middle ear 
and right ear posterior quadrant with debris.  Assessments of 
left chronic otitis media with total perforation and chronic 
mastoiditis; right chronic otitis media with retraction 
pocket and possibility of attic cholesteatoma developing; 
bilateral chronic eustachian tube dysfunction, and suspected 
chronic allergic rhinitis, were made.  

A VA audiological evaluation was conducted in November 2003.  
An otoscopic evaluation of the ears was normal, but it was 
noted that a tympanic membrane perforation of the left ear 
could not be observed.   Audiometric evaluation revealed 
normal hearing of the right ear up to 3,000 Hz (except for 
mild conductive hearing loss at 1,000 Hz), sloping from a 
mild to moderately severe sensorineural hearing loss from 
4,000-6,000 Hz.  Left ear evaluation showed sensorineural 
hearing loss at 1,000 Hz, normal hearing at to 2,000 hertz 
with mild to moderate conductive hearing loss from 3,000-
6,000 Hz.  

An approximate estimate of the November 2003 VA audiological 
findings, as most favorable to the appellant, show the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
15
25
40
LEFT
50
30
25
35
55

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies were 28 in the right 
ear and 39 in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and 96 percent in the left ear.

A VA audio examination was conducted in January 2004.  The 
veteran gave a history of longstanding bilateral hearing loss 
which he believed began in 1986 or 1987 while in service in 
Germany due to noise exposure with an MOS as a heavy vehicle 
and diesel mechanic in an armored division.  It was noted 
that in 2000 he developed ear infections, a left eardrum 
perforation and otorrhea which had been problematic ever 
since.  The veteran also complained of periodic bilateral 
tinnitus since service.  

On the authorized VA audiological evaluation in January 2004 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
15
30
40
LEFT
50
35
25
40
60

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies were 29 in the right 
ear and 40 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 100 percent in the left ear.

The VA examiner commented that the veteran had a steep high 
frequency hearing loss consistent with noise exposure and 
noise trauma and noted that the veteran reported tinnitus had 
its onset during military service.  The examiner opined that 
the veteran's tinnitus was more likely than not related to 
military noise exposure.  

In a March 2004 rating action, the RO determined that service 
connection was warranted for bilateral hearing loss, for 
which a noncompensable evaluation was assigned from September 
2000.  The RO also granted service connection for tinnitus.  

In October 2005, the veteran submitted a folder full of 
letters and evidence, the majority of which was duplicative.  
The cover letter indicates that the veteran wished to waive 
AOJ consideration of the contents of the folder.  

The only new evidence in the folder consists of private 
medical records dated in March and April 2004.  An 
approximate estimate of audiological findings made by a 
private hearing aid center in March 2004, as most favorable 
to the appellant show the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
15
30
45
LEFT
55
40
30
40
65

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies were 30 in the right 
ear and 44 in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
88 percent in the left ear.

When the veteran was seen in April 2004, impressions of mild 
eustachian tube dysfunction of the right ear and left ear 
conductive hearing loss with perforation of the drum were 
made.  

III.  Pertinent Law and Regulations

A.  Service Connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Notwithstanding the lack of a 
diagnosis of a claimed disorder during active duty, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

B.  Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2005).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required. 38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

IV.  Analysis

A.  Service Connection - Bilateral ear disorders

Generally, to establish service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose v. 
West, 11 Vet. App. 169, 171 (1998).

The veteran contends that service connection is warranted for 
bilateral ear disorders, which have been variously diagnosed 
as bilateral otitis media and cholesteatoma.  

The veteran's service medical records are entirely negative 
for complaints, findings, treatment, and, most significantly, 
any diagnosis pertaining to the ears.  There is no 
documentation of, or reference to, any ear disorder or 
problems, aside from routine audiological testing done at 
entrance and separation from service. 

The earliest post-service clinical indication of any ear 
disorders is shown by private medical records dated in early 
2000.  In May 2000, right ear serous otitis media was 
diagnosed and later in 2000 a perforation of the left 
tympanic membrane was identified.  From 2000 forward, the 
veteran continued to be treated for these conditions as well 
as other related diagnoses including bilateral cholesteatoma.  
Essentially, the initial findings of any bilateral ear 
disorders aside from hearing loss, did not initially manifest 
until 2000, more then a decade after the veteran's discharge 
from service.  

To the extent that the veteran has contended that his 
bilateral ear disorders are attributable to service, the 
Court has established that symptoms, not treatment, are the 
essence of continuity of symptomatology.  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, there is a 
large gap in evidence of ear treatment from his discharge in 
1988 until 2000, during which time it appears there were no 
ear problems and the veteran received no treatment for the 
ears.  In essence, his assertions of continuity and 
chronicity of symptoms of a bilateral ear disorder other than 
hearing loss and tinnitus, are unsupported.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service, is probative evidence 
against the claim.).

The currently diagnosed bilateral ear disorders (claimed as 
otitis media and cholesteatoma) have not been linked by 
competent evidence or opinion to the veteran's period of 
service or to a service-connected condition, nor does the 
evidence on file does not establish or even suggest such a 
relationship.  The requirement of an evidentiary showing of 
such a relationship has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability claimed.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, no such 
connection has been established by competent evidence.

The veteran has alternatively maintained, in essence, that 
his bilateral ear problems may be attributable to medication 
prescribed by VA, a contention that is entirely unsupported 
by any clinical and/or competent evidence of record.  The 
Board appreciates the sincerity of the appellant's belief in 
the merits of his claim.  However, the Board is not permitted 
to reach medical determinations without considering 
independent medical evidence to support our findings, and we 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Similarly, it is well established that, as a layman, the 
veteran is not considered capable of opining on matters 
requiring medical knowledge.  See Moray v. Brown, 5 Vet. App. 
211 (1993).

Thus, in the absence of evidence establishing a nexus between 
the currently claimed bilateral ear disorders and service, 
service connection is not warranted.  The preponderance of 
the evidence is against the claim, and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  
Therefore, service connection for bilateral ear disorders, 
claimed as otitis media and cholesteatoma, must be denied.

B.  Compensable Evaluation - Bilateral Hearing Loss

Under 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record pertaining to the history of his service-connected 
hearing loss, and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  

In evaluating service-connected hearing impairment, however, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85- 4.87 (2005)).  The veteran's claim for an increased 
(compensable) rating for his service-connected bilateral 
hearing loss was received at the RO in September 2000.  The 
Board notes that the RO evaluated the veteran's claim under 
the new regulations in the March 2004 SSOC.  See Bernard v. 
Brown, supra.

The Board further observes that summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment", the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1,000 Hz and 70 decibels or more at 2000 Hz.  The evidence of 
record here indicates that the veteran's bilateral hearing 
loss pattern does not fit the requirements of an unusual 
pattern of hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1000, 2000, 3000, and 4000 Hertz per 
second.  The Rating Schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, DC 6100 (2005).  In 
situations where service connection has been granted for 
defective hearing involving one ear, and the veteran does not 
have total deafness in both ears, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at level X or XI.  See 38 C.F.R. §§ 4.85-
4.87, DC 6100 (efffctive from June 10, 1999).

The results of audiological evaluations conducted in February 
2000, November 2003, and January 2004 when evaluated based on 
Table VI, found at 38 C.F.R. § 4.85, all reflect that the 
veteran's right ear hearing acuity was at Level I and his 
left ear hearing acuity was at Level I, corresponding to the 
noncompensable percentage disability evaluation that is 
currently assigned.

The most recent audiological evaluation performed privately 
in March 2004 documents the veteran's most decreased hearing 
acuity to date.  At that time, there was an average pure tone 
threshold in the veteran's right ear of 30 decibels with 
speech recognition of 92 percent, and an average of 44 
decibels with speech recognition of 88 percent in the left 
ear.  Evaluating these test scores based on Table VI, found 
at 38 C.F.R. § 4.85, reflects that the veteran's right ear 
hearing acuity was at Level I and his left ear hearing acuity 
was at Level II, corresponding to the noncompensable 
percentage disability evaluation that is currently assigned.

These aforementioned test results and the corresponding 
levels of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, are commensurate with a 0 percent evaluation, 
and no more.  In order to be assigned a 10 percent disability 
rating, the veteran would have to have Level V hearing in at 
least one ear, or Level III hearing in one ear and Level IV 
hearing in the other ear.  None of the examination findings 
on VA and non-VA examination has reflected that level of 
disability since the veteran filed his claim in September 
2000.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating various disabilities, and, as noted, the criteria 
encompass what is termed the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  We fully 
appreciate the veteran's concerns, particularly with respect 
to his difficulty understanding conversational speech, but no 
specific compensation is provided based upon such inability; 
it is the overall impairment of earning capacity that is 
paramount.  Here, the objective evidence is at the crux of 
the matter, and it provides no appropriate basis for granting 
compensation for the level of bilateral hearing loss 
currently demonstrated.

Further, the Board has carefully reviewed the entire record 
in this case; however, the Board does not find the evidence 
to be so evenly balanced that there is reasonable doubt as to 
any material issue regarding the matter of an increased 
(compensable) initial rating for the service-connected 
bilateral hearing loss.  The preponderance of the evidence is 
clearly against the claim.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a bilateral ear 
disorder, variously claimed as otitis media and 
cholesteatoma, is denied.

A compensable evaluation for bilateral hearing loss is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


